Citation Nr: 1226769	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  08-28 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION


The Veteran had active service from August 1980 until January 1995.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied service connection for hearing loss.  

In December 2011, the Board remanded this matter for additional development.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal, other than additional VA medical records.


FINDING OF FACT

The evidence of record is against a finding that the Veteran's bilateral hearing loss is related to his active duty service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2011).





[Continued on the next page]  
REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

With regard to the claim for service connection, VA has met the duty to notify and assist the claimant in substantiating this claim for VA benefits, as provided by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  Proper notice will inform the Veteran of what evidence VA will seek to provide, and of what evidence the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

Here, VA satisfied the VCAA duty to notify by way of a letter sent to the Veteran in June 2007 that fully addressed all of the notice elements and was sent prior to the initial RO decision in this matter.  Through the letter, VA informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  VA also informed him that his service connection claim must be supported by evidence indicating a current disability, evidence that the injury or disease was incurred or aggravated during service, and medical evidence of a nexus between the current disability and the in-service injury or disease.  VA informed him that VA would seek to provide federal records and that it was his responsibility to support his claim with appropriate evidence, though VA would help him obtain records from any non-federal sources. 

The June 2007 letter also included notice with respect to the Dingess requirements, of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With regard to records, VA has associated with the claims folder the Veteran's service treatment records, pertinent VA medical records and Social Security Administration (SSA) records.  Per the December 2011 Board Remand directives, RO/AMC also obtained the most recent VA medical records and associated them with the virtual claims file.  By way of a December 2011 letter, the agency of original jurisdiction (AOJ) requested that the Veteran provide additional information regarding his treatment.  The Veteran has not indicated that there exist any records of  VA or private VA medical treatment relative to this claim that are not already in the claims file.  

Through the December 2011 Board Remand, the Board also directed the RO/AMC to obtain a new VA examination for the Veteran's claim.  As noted in the March 2012 supplemental statement of the case and elsewhere within the claims file, the RO/AMC twice scheduled the Veteran for VA examination.  The Veteran failed to report for the examinations.  Records show that the RO/AMC first requested an examination in December 2011 and that this examination was cancelled after the Veteran failed to report in January 2012.  A second request was initiated in January 2012 and cancelled after a failure to report  in February 2012.  

The RO/AMC subsequently took additional steps including contacting the Veteran directly to determine if it had his correct address.  A March 2012 report of contact shows that the Veteran refused to provide that information to the VA representative that contacted him and informed the representative that he received medication from the Rockhill Clinic.  The VA representative subsequently confirmed the Veteran's current address with that clinic and verified that the RO/AMC had the Veteran's correct address in Clover, South Carolina.  

The RO issued a supplemental statement of the case in March 2012.  The Veteran was invited to respond but did not do so.  As the Veteran failed to report for the scheduled examinations and has not provided good cause as to why he was unable to report for his VA examinations, his claim will be decided on the evidence of record. 38 C.F.R. § 3.655.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Law

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a chronic disease or injury, or had a preexisting injury permanently aggravated, in the line of duty of his active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for certain chronic diseases, including bilateral hearing loss, when such disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection can also be found for any disease diagnosed after discharge, if the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

The determination of whether a Veteran has a ratable hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may  nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service".  Hensley v.  Brown, 5 Vet. App. 155, 160 (1993).  

The Court explained that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet.  App. at 157.  The Court further opined that 38 C.F.R. § 3.385 operates only to establish when hearing loss can be service connected.  Id. at 159.  The Court also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met; a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

Bilateral Hearing Loss Claim

The Veteran essentially contends that he has bilateral hearing loss due to service.  At his September 2007 VA examination, he claimed that he served as a radar technician and had been exposed to noise from radar equipment, generators, and small weapons.  In a December 1988 letter, the Air Force indicated that the Veteran had been exposed to hazardous noise on December 9, 1988.

The Veteran's service treatment records include numerous hearing evaluations.  Those medical records, however, generally document findings that the Veteran's hearing is within normal limits.  For example, in a November 1992 record, the examiner found the Veteran to have hearing within normal limits bilaterally, with excellent speech discrimination bilaterally.  Although an October 1993 service treatment record showed that the Veteran complained of right ear pain and decreased hearing, the examiner found the Veteran to have a viral disorder with labyrinthitis at that time.  There is no separation examination of record.

The claims file contains no medical records regarding the Veteran's hearing acuity for over a decade following his January 1995 discharge from service.

The Veteran received a VA examination in September 2007.  The Veteran reported that he served as a radar technician and was exposed to noise from radar equipment, generators and small weapons.  He also denied non-military noise exposure.   The threshold results, in decibels, were as follows: 




HERTZ




1000
2000
3000
4000
AVERAGE
RIGHT
15
20
20
30
21.25
LEFT
10
15
25
40
22.5

The Veteran's CNC speech discrimination scores were 92 percent bilaterally.  The Veteran's threshold averages were 21.25 decibels in the right ear and 22.5 decibels in the left ear.  

The examiner diagnosed the Veteran with mild sensorineural hearing loss bilaterally.  The VA examiner provided an addendum opinion in December 2008, which included a notation that the claims file was reviewed.  The examiner noted that the August 1992 service treatment record showed hearing within normal limits bilaterally and that the Veteran was exposed to noise in service.  The examiner, however, opined that the Veteran's current audiograms indicated hearing within normal limits bilaterally.  The examiner opined that it "is less likely as not that veteran's present hearing loss is related to military service."

Although the September 2007 VA examiner found that the Veteran did not have hearing loss for VA purposes, the Board notes that objective findings from the 2007 examination do indicate that he in fact did have hearing loss disability for VA purposes.  Under 38 C.F.R. § 3.385, impaired hearing will be considered to be a disability when speech recognition scores using the Maryland CNC test are less than 94 percent.  The September 2007 VA examination documented findings of Maryland CNC test scores of 92 percent bilaterally.  

In December 2011 and January 2012, the RO/AMC scheduled the Veteran for additional VA examinations.  The Veteran failed to report for those examinations.

The VA medical records do not document complaints of, or treatment for, bilateral hearing loss.  Indeed, in an April 5, 2007 VA medical record, the Veteran denied a history of hearing loss.  The examiner specifically found the Veteran to have no difficulty understanding ordinary conversational tones.

Additionally, private medical records, such as a July 25, 2006 record from Southern Clinics and Urgent Care, PA, document denials of hearing loss and tinnitus by the Veteran.  Indeed, the records from Southern Clinics and Urgent Care, PA repeatedly show that the Veteran repeatedly denied complaints of hearing loss. Furthermore, in an August 24, 2007 record from Metrolina Neurological Associates, the examination report included a finding that the Veteran had no significant hearing loss on examination.  Subsequent records from Metrolina Neurological Associates similarly documented repeated findings of no significant hearing loss on examination.

In a March 2, 2007 private medical record, from Charlotte Eye, Ear, Nose & Throat Associates, PA, the examiner found the Veteran to specifically deny ear pain, discharge and difficulty hearing.  

The only medical opinion of record is that of the September 2007 VA examiner, who noted (in his December 2008 addendum) that the Veteran's current audiograms, if not his Maryland CNC Test scores, indicated hearing within normal limits bilaterally.  The examiner also opined that it "is less likely as not that veteran's present hearing loss is related to military service."

In short, there is no medical evidence of record finding a connection between a hearing loss disability and the Veteran's period of service.  Again, the Board notes that the Veteran twice received the opportunity to attend a new VA examination following the September 2007 VA examination, but failed to report for those examinations.

The Board finds that even giving the Veteran the benefit of the doubt as to him having hearing loss that meets the level of a "disability" under 38 C.F.R. § 3.385,  the preponderance of evidence of record is against finding that any such hearing loss disability is due to service.  

The Veteran's service treatment records repeatedly documented hearing that was within normal limits and did not include findings of hearing loss, other than one report associated with a diagnosis of viral disorder and labyrinthitis.  The service treatment records included findings of hearing within normal limits for years after his December 1988 report of noise exposure.  Additionally, post-service records similarly and repeatedly showed that the Veteran denied having hearing loss following service.  The medical evidence further shows that medical providers repeatedly found the Veteran to not have a hearing problem.  

The only medical evidence addressing the etiology of the Veteran's claimed hearing loss is found in the September 2007 VA examiner's report and December 2008 addendum.  That examiner, however, found no relationship between the Veteran's audiogram findings and service.

The only evidence supporting the claim is in statements from the Veteran.  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  As to the Veteran's statements that may be taken as asserting a history of hearing loss since service, the Board does not find such statements to be credible.  The Board finds that the service treatment records, (including the numerous findings of hearing within normal limits in service), and the post-service medical treatment records, (which document the Veteran's own denials of hearing problems), to be consistent and credible, and weigh against the credibility of recent and unsupported contradictory statements from the Veteran.  The documentation noted above carries far more weight, credibility and probative value than the recent lay statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran). Such contemporaneous records are more reliable, in the Board's view, than the unsupported assertions of events now over a decade past, made in connection with his claim for monetary benefits from the government. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

Specifically, the Board finds the Veteran to not be credible in any assertions that he has had hearing loss since service.  The credibility of the any lay assertions as to continuous hearing problems since service is undermined by the above noted records, including the several VA and private medical records following his discharge.  Indeed, as previously noted, the reports show that the Veteran's own statements in treatment records over the years contradict any more recent claimed report of a history of bilateral hearing loss since service.  The Board cannot ignore the fact that the Veteran specifically and repeatedly denied difficulty hearing and hearing loss to his medical providers, including to VA, the Southern Clinics and Urgent Care, PA, the Metrolina Neurological Associates and the Charlotte Eye, Ear, Nose & Throat Associates, PA.  

As the evidence of record is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet.App. 49, 58 (1991).  The Veteran's claim for service connection for bilateral hearing loss is denied. 


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


